The opinion of the Court was drawn up by
Appleton, J.
This case comes before us on a motion for a new trial, because Pelatiah Carll, one of the jurymen by whom the verdict was rendered, was interested, by reason of his relationship to the plaintiff, “within the sixth degree, according to the rules of the civil law, or within the degree of second cousins inclusive.” R. S., 1857, c. 1, § 4, spec. 22; Chase v. Jennings, 38 Maine, 44.
A challenge to favor may be taken after verdict. Rollins v. Ames, 2 N. H., 349. By R. S., 1857, c. 82, § 73, “If a party knows any objection to a juror in season to propose it before trial, and omits so to do, he shall not afterwards be allowed to make it; unless by leave of Court, for special reasons.” In the case before us, the evidence introduced leaves no doubt as to the fact of relationship as alleged, and that the defendants and their counsel were alike ignorant *595thereof. These facts have been repeatedly held sufficient to authorize the setting aside of a verdict, and ordering a new trial. Chase v. Jennings, 38 Maine, 44; Hardy v. Sproule32 Maine, 310.
But it is objected that the evidence by which the motion is sustained is inadmissible. No exceptions on this point have been reserved, nor does it in any way appear that they were taken at Nisi Prius, at the hearing before the presiding Judge to whose rulings exceptions were taken.

Verdict set aside, and


new trial granted.

Tenney, C. J., and Cutting, Goodenow, Davis, and Kent, JJ., concurred.